In actions, inter alia, for permanent injunctive relief, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Dachenhausen, J.), dated February 8,1982, as denied the branch of its motion which was for a special trial preference. Order reversed, insofar as appealed from, with $50 costs and disbursements, so much of the order as denied the branch of plaintiff’s motion which sought a special trial preference is vacated, and the said branch of the motion is granted. Under the circumstances of this case, where the plaintiff’s motion for a preliminary injunction was denied, a special trial preference should have been granted. Bracken, J. P., Brown, Niehoff and Rubin, JJ., concur.